Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160151 & (118)                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  In re N. J. PENDER, Minor.                                         SC: 160151                         Elizabeth T. Clement
                                                                     COA: 345008                        Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     Wayne CC Family Division:
                                                                     16-523759-NA

  _______________________________________/

          By order of November 27, 2019, the movants were directed to file a brief citing
  legal authority in support of their joint motion to vacate the decision of the Court of
  Appeals, vacate the trial court’s order terminating the respondent-mother’s parental rights,
  and remand to the Wayne Circuit Court with instructions to offer to transfer the case to
  New York. On order of the Court, the brief having been received, the application for leave
  to appeal the July 9, 2019 judgment of the Court of Appeals and joint motion are again
  considered. The joint motion is GRANTED. MCR 7.316(A)(7). Because of the unique
  circumstances of this case, the Wayne Circuit Court’s June 26, 2018 order terminating the
  respondent-mother’s parental rights, and that part of the Court of Appeals July 9, 2019
  unpublished opinion (Docket No. 345008) concerning the respondent-mother’s parental
  rights, are VACATED. See MCR 7.316(A)(7) (stating that the Supreme Court may “enter
  other and further orders and grant relief as the case may require”). The application for
  leave to appeal is DISMISSED. We REMAND this case to the Wayne Circuit Court for
  further proceedings not inconsistent with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 14, 2020
         p0211
                                                                                Clerk